The prisoner was indicted for breaking and entering in the night time the warehouse of C. I. du Pont, with intent to commit a larceny; and also for feloniously stealing therein the goods of the said C. I. du Pont.
It appeared that the warehouse belonged to Mr. du Pont and others, but was in his exclusive possession; and the court held this to he sufficient to meet the allegation of property in him alone.
The prisoner was acquitted of breaking the warehouse, but convicted of the larceny; and the court held the conviction right, and sentenced him accordingly. (2 East Cr. Law 515; Arch. Cr. Pl.
296, 294, 55; Rex vs. Turner, 1 Sid. 171; 2 Russ. Cr. 43, 709.)